Exhibit 99.1 WAXESS USA, INC. FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 AND FOR THE PERIOD FROM FEBRUARY 4, 2008 (INCEPTION) THROUGH DECEMBER 31, 2008 WAXESS USA, INC. TABLE OF CONTENTS FOR THE YEAR ENDED DECEMBER 31, 2, 2008 (INCEPTION) THROUGH DECEMBER 31, 2008 Report of Independent Registered Public Accounting Firm 1 Balance Sheets as of December 31, 2009 and 2008 2 Statements of Operations for the year ended December 31, 2009 and for the period from February 4, 2008 (Inception) through December 31, 2008 3 Statements of Stockholders’ Deficit for the year ended December 31, 2009 and for the period from February 4, 2008 (Inception) through December 31, 2008 4 Statements of Cash Flows for the year ended December 31, 2009 and for the period from February 4, 2008 (Inception) through December 31, 2008 5 Notes to Financial Statements 6 1 REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM The Board of Directors and Stockholders’ of Waxess USA, Inc.: We have audited the accompanying balance sheets of Waxess USA, Inc. (the “Company”) as ofDecember 31, 2009 and2008, and the related statements of operations, stockholders’ deficit, and cash flows for the year ended December 31, 2009 and the period from February 4, 2008 (Inception) through December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Waxess USA, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the year ended December 31, 2009 and the period from February 4, 2008 (Inception) through December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company has a loss from operations and an accumulated deficit of $1,836,421 at December 31, 2009. As discussed in Note 10 to the financial statements, a significant amount of additional capital will be necessary to advance operations to the point at which Company is profitable. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding these matters are described in Note 10. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Anton & Chia, LLP Newport Beach, California April 26th, 2010 2 WAXESS USA, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current Assets: Cash $ $ Total Current Assets Equipment - Net Patents - Net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts Payable $
